Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS STRATEGIC INCOME FUND On December 10, 2009, Dreyfus Strategic Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”) purchased $20,000 of senior notes of Boston Scientific 7.375% – 01/15/2040 - CUSIP # 101137AL1 (the “2040 Notes”). The 2040 Notes were purchased from J.P. Morgan, a member of the underwriting syndicate offering the 2040 Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. J.P. Morgan received a commission of 1.00% per 2040 Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Bofa Merrill Lynch Deutsche Bank Securities J.P. Morgan Barclays Capital BNP Paribas RBS Daiwa Securities America, Inc. Mitsubishi UFJ Securities Mizuho Securities USA, Inc. Wells Fargo Securities BBVA Securities BNY Mellon Capital Markets LLC RBC Capital Markets Scotia Capital ING Wholesale Allied Irish Banks, Corporate Banking Standard Chartered Bank Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meeting held on February 9, 2010. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS STRATEGIC INCOME FUND On December 08, 2009, Dreyfus Strategic Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”) purchased $85,000 of senior notes of Lincoln National Corporation 6.25% – 02/15/2020 - CUSIP # 534187AY5 (the “Notes”). The Notes were purchased from UBS Investment Bank, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. UBS Investment Bank received a commission of 0.65% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: UBS Investment Bank U.S. Bancorp Investments, Inc. BNY Mellon Capital Markets LLC KeyBanc Capital Markets Mitsubishi UFJ Securities Comerica Securities Fifth Third Securities, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meeting held on February 9, 2010. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS STRATEGIC INCOME FUND On December 10, 2009, Dreyfus Strategic Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “ Fund
